DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed April 09, 2020.
Claims 1-2 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	         Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 1, recites to include, “A modular application development platform and system…”,  does not comprise hardware component (no physical transformation) in order to realize the functionality of the system.  The “system” without such hardware component may be broadly interpreted as data structures representing descriptive material per ser or computer programming representing computer listing per ser – functional descriptive material under 35 USC § 101. See MPEP 2106.01(I).
 Claim 2 recites the limitations that do not cure the deficiency of the base claim 1, which regarding to the rejection of non-statutory under 35 USC 101. Therefore, it is also rejected for the same reason as set forth above. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burger et al. (US 20190333614 A1, hereinafter Burger).
As to claim 1, Burger discloses a modular application development platform and system facilitating the custom creation of at least one device application (e.g.,  providing a user with a dynamic, learning, integrated individualized health platform (IHD) application – see at least 0024, Fig. 1, 0111, and associated text)  comprising: 
a first device gathering data pertaining to an individual – (e.g., user terminals 105.sub.1-105.sub.n and or  data collection device 130 to Collect the user's health and care data --see at least 0026-0027, 0056-0057, FIG. 1, and associated text); 
a second device storing the gathered data, relating the data to an account of the individual (e.g.,  the server 135 store the collect of user health and care data – see at least  0028-0029, 0058, 0096, Fig. 1, and associated text); 
wherein the data pertains to health of the individual – see at least 0056-0057; 
artificial intelligence categorizing the data as it relates to pertinent health usage applications; the artificial intelligence analyzing the data; and the artificial intelligence positing suggestions to the individual to better the health of the individual –(e.g., The data and analytics system 160 may also include an artificial intelligence (AI) analytics engine 250 that may have machine learning and natural language processing functions to generate the IHP application which provide better plan for user/patients —see at least 0073-0074, 0091,0092, 0095 ) 
As to claim 2, Burger discloses wherein the at least one device application is composed of interdependent modules---; and wherein the interdependent modules facilitate adaptability of the platform to function as discrete instances of at least one device application  (e.g., components of the IHP for generating to suit the individuals– see at least 0084, 0085, 0107).
Conclusion
9.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Harrison (US 11188838 B2) discloses One or more implementations relate to the field of cloud computing architecture; and more specifically, to the dynamic access of artificial intelligence engine in a cloud computing architecture.
Jain et al. (US 20170228229 A1 ) disclose he server system then generates a customized health management module for the particular organization based on the selected template and the customization parameters. The server system finally publishes the customized health management module for the particular organization that includes instructions configuring an application provided by a third-party application store.
 10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192